IN THE SUPREME COURT OF TEXAS

                                 No. 10-0383

                           IN RE B.T., A JUVENILE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed May  25,  2010,  is
granted.  The trial court's May 27, 2010 Discretionary Transfer Hearing,  in
Cause No. 3-0295-09, styled In the Interest of B.T., in the County Court  at
Law No 3 of Smith County, Texas, is stayed pending  further  order  of  this
Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., June 7, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 27, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk